Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 7/28/2020.  In virtue of this communication, claims 1-20 are currently presented in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10700767. Although the claims at issue are not identical, they are not patentably distinct from each other because take an example of comparing claim 1 of instant application and claim 1 of U.S. Patent No. 10700767:

Instant Application 16/887778
U.S. Patent No. 10700767
Claim 1 (Currently Amended): A ground-based weather system comprising: 

a memory; one or more processors coupled to the memory and configured to: 



determine a specific meteorological feature to be detected, wherein the specific meteorological feature comprises an identification of a convective weather system; 







compare the identification of the specific meteorological feature to information stored in a meteorological rule database, wherein the meteorological rule database includes, for each specific meteorological feature of a plurality of meteorological features stored at the meteorological rule database, a specific set of sensors and ranges of measurements for each sensor of the set of sensors associated with each specific meteorological feature and wherein the specific set of sensors comprises a weather radar; 


translate, based on the comparison, the identification of the specific meteorological feature into one or more meteorological criteria, 

wherein the one or more meteorological criteria indicate a presence of the specific meteorological feature; 

translate the one or more meteorological criteria into at least one triggering command; 




a communication unit configured to transmit the at least one triggering command to the aircraft. 
9. An aircraft-based weather system comprising: 


one or more processors coupled to a memory; 

one or more sensors on board the aircraft; 
a communication unit, executed by a first processor of the one or more processors and configured to receive at least one triggering command, wherein the at least one triggering command comprises an identification of a specific meteorological feature, wherein the specific meteorological feature comprises an identification of a squall line; and 

a computing device configured to: compare the identification of the specific meteorological feature to information stored at a meteorological rule database on board the aircraft, wherein the meteorological rule database includes, for each specific meteorological feature of a plurality of meteorological features stored at the meteorological rule database, including the squall line, a set of sensors of the one or more sensors, and ranges of measurements for each sensor of the set of sensors associated with each specific meteorological feature and wherein the set of sensors comprises a weather radar; 

translate, based on the comparison, the identification of the specific meteorological feature into one or more meteorological criteria; 





determine one or more trigger conditions for the one or more meteorological criteria based on the information stored in the meteorological rule database, wherein the one or more trigger conditions comprise a specific set of thresholds for the set of sensors; 

receive sensor inputs from the set of sensors, wherein the sensor inputs comprise a series of images captured by the weather radar; 

process the series of images from the weather radar; 

select a first image of the series of images, wherein the first image satisfies the one or more trigger conditions for the meteorological criteria that indicate a presence of the specific meteorological feature; and 

initiate a downlink of the first image, wherein initiating the downlink of the first image is further in response to determining that at least one non-meteorological criteria is satisfied by at least one of a plurality of non-weather sensors, wherein the non-weather sensors comprise a datalink capability sensor. 


The claims of the instant application 16/887778 encompass the same subject matter except the instant rewritten to broader the limitations than U.S. Patent No. 10700767.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent No. 8615337 (hereinafter referred to as McCusker). 
Consider claim 1, McCusker teaches a ground-based weather system comprising: 
a memory; 
one or more processors coupled to the memory (see at least Col. 11, Line 58-66, “…The components of computing device 1201 can include one or more processors (including CPUs, GPUs, microprocessors and the like) 1207, a system memory 1209, and a system bus 1208 that couples the various system components such as an I/O interface 1203 coupled to the system bus 1208 via an I/O interface 1212. Processor 1207 processes various computer executable instructions…”) and configured to: 
determine a specific meteorological feature to be detected, wherein the specific meteorological feature comprises an identification of a convective weather system (see at least Col. 3, Line 6-11, “…Instrument meteorological conditions describe the actual weather conditions, while instrument flight rules describes the rules under which the aircraft is typically being operated. For example, aircraft can fly instrument flight rules in clear weather, for operational reasons, when flying in airspace where flights under visual flight rules are not permitted, or the like. For example, commercial flights are typically operated solely under instrument flight rules…”); 
compare the identification of the specific meteorological feature to information stored in a meteorological rule database, wherein the meteorological rule database includes, for each specific meteorological feature of a plurality of meteorological features stored at the meteorological rule database, a specific set of sensors and ranges of measurements for each sensor of the set of sensors associated with each specific meteorological feature and wherein the specific set of sensors comprises a weather radar (see at least Col. 3, Line 15-29, “…Flight operations under instrument meteorological conditions are typically limited to published instrument flight rules procedures. The instrument flight procedure allows the pilot to fly the aircraft using instruments to a missed approach point ("MAP") where the pilot must make visual reference to the runway environment thereby initiating a visual flight segment or the pilot must initiate a missed approach…”); 
translate, based on the comparison, the identification of the specific meteorological feature into one or more meteorological criteria, wherein the one or more meteorological criteria indicate a presence of the specific meteorological feature (see at least Col. 2, Line 53-64, “…Visual meteorological conditions are in contrast to instrument meteorological conditions ("IMC") where visibility is typically reduced such that visual flight rules typically do not apply. The boundary criteria between instrument meteorological conditions and visual meteorological conditions are known as the visual meteorological conditions minima…”); 
translate the one or more meteorological criteria into at least one triggering command (see at least Col. 4, Line 11-15, “…The localizer beacon 104 typically provides lateral guidance to the aircraft. The glide slope beacon 102 typically provides vertical guidance to the aircraft. If a landing is not made due to unsatisfactory conditions at the decision height 106, a go-around path 108 may be followed to try and land again…”); 
a communication unit configured to transmit the at least one triggering command to the aircraft (see at least Col. 4, 5, Line 65-67, 1-5, “…The terrain dependent minimum descent altitude or decision altitude 222 defines the altitude of the missed approach point 202, which is above a more typical decision altitude 224. This may be due to terrain along the approach path, providing a minimum terrain clearance 226. Typically, when the terrain close to the approach path penetrates an obstruction clearance surface for the Instrument Approach, the crew must have visibility to clear the terrain…”). 
Consider claims 5, 14, McCusker teaches a method comprising: 
receiving, at a computing device on board an aircraft, at least one triggering command, wherein the at least one triggering command comprises an identification of a specific meteorological feature and a request to downlink an indication of the specific meteorological feature (see at least Col. 4, Line 11-15, “…The localizer beacon 104 typically provides lateral guidance to the aircraft. The glide slope beacon 102 typically provides vertical guidance to the aircraft. If a landing is not made due to unsatisfactory conditions at the decision height 106, a go-around path 108 may be followed to try and land again…”); 
comparing, by the computing device, the identification of the specific meteorological feature to information stored in a meteorological rule database on-board the aircraft, wherein the meteorological rule database includes a trigger condition for a sensor on board the aircraft, wherein the trigger condition comprises a threshold measurement for the sensor that indicates the presence of the specific meteorological feature without regard for the geographic location of the aircraft (see at least Col. 3, Line 15-29, “…Flight operations under instrument meteorological conditions are typically limited to published instrument flight rules procedures. The instrument flight procedure allows the pilot to fly the aircraft using instruments to a missed approach point ("MAP") where the pilot must make visual reference to the runway environment thereby initiating a visual flight segment or the pilot must initiate a missed approach…”); 
receiving, by the computing device, sensor inputs from the sensor on board the aircraft, determining whether the sensor inputs satisfy the trigger condition, wherein determining whether the sensor inputs satisfy the trigger condition comprises comparing the sensor inputs to the threshold measurement and determining whether the sensor inputs satisfy the threshold measurement for the sensor without regard for the geographic location of the aircraft, wherein determining whether the sensor inputs satisfies the threshold measurement for the sensor (see at least Col. 4, Line 11-15, “…The localizer beacon 104 typically provides lateral guidance to the aircraft. The glide slope beacon 102 typically provides vertical guidance to the aircraft. If a landing is not made due to unsatisfactory conditions at the decision height 106, a go-around path 108 may be followed to try and land again…”) comprises at least one of: 
determining if a sensor input of the sensor inputs is greater than the threshold measurement, determining if the sensor input is less than the threshold measurement, or determining if the sensor input is within threshold levels associated with the threshold measurement; in response to determining that the sensor inputs satisfy the trigger condition, initiating, by the computing device, a downlink indicating an identification of the specific meteorological feature, wherein initiating the computing device initiates the downlink without regard for the geographic location of the aircraft (see at least Col. 2, Line 53-64, “…Visual meteorological conditions are in contrast to instrument meteorological conditions ("IMC") where visibility is typically reduced such that visual flight rules typically do not apply. The boundary criteria between instrument meteorological conditions and visual meteorological conditions are known as the visual meteorological conditions minima…” and see at least Col. 4, 5, Line 65-67, 1-5, “…The terrain dependent minimum descent altitude or decision altitude 222 defines the altitude of the missed approach point 202, which is above a more typical decision altitude 224. This may be due to terrain along the approach path, providing a minimum terrain clearance 226. Typically, when the terrain close to the approach path penetrates an obstruction clearance surface for the Instrument Approach, the crew must have visibility to clear the terrain…”).
Consider claim 2 (depends on at least claim 1), McCusker discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
McCusker teaches weather radar reflectivity exceeding a reflectivity threshold; weather radar image coverage exceeding a coverage threshold; wind vector gradients being within a wind vector gradient threshold window; static air temperature being within a static air temperature threshold window; or air pressure being within an air pressure threshold window (see at least Col. 5, Line 60-67, “…the calculating of an obstacle-free path from the decision altitude or minimum descent altitude down to a new decision altitude (which may be an exemplary 200 ft, 100 ft, 50 ft or like height above threshold). The flow diagram continues with block 606 with the calculating of an obstacle-free path from the new decision altitude to a, to-be-determined ("TBD") intersection with the published missed approach procedure …”).
Consider claim 3 (depends on at least claim 1), McCusker discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
McCusker teaches a quality of a communication channel between the aircraft and a receiving device, an availability of the communication channel between the aircraft and the receiving device, or a location of the aircraft; and in response to the status of the communication channel to an aircraft, tailor the at least one triggering command to specify the quantity and quality of meteorological information requested from the aircraft (see at least Col. 6, Line 61-67, “…the system would take into account terminal instrument procedures, current aircraft location, atmospherics such as winds, and the other aircraft activity in the area to build and propose an approach to the crew in the form of an approach chart as well as a loadable set of waypoints for the FMS…”).
Consider claim 4 (depends on at least claim 1), McCusker discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
McCusker teaches determine that a specific meteorological feature is within detection range of the respective flight path of the plurality of aircraft; receive meteorological data from the plurality of aircraft, wherein the meteorological data provides a multiple source analysis of the specific meteorological feature (see at least Col. 7, Line 11-30, “…they allow the aircraft to be more autonomous in congested terminal airspace by creating the aircraft's own dynamic approach paths when applicable. The "tractor beam follower" example may be useful in congested airspace as well, especially when air traffic control is sequencing arrivals on the same runway as departures that are leaving spaces for departures between arrivals. The examples also provide for onboard real time validation sensors (i.e. RTAWS)…”).
Consider claim 10 (depends on at least claim 5), McCusker discloses the limitations of claim 5 as applied to claim rejection 5 above and further discloses:
McCusker teaches receiving the at least one triggering command comprises receiving the at least one triggering command from a ground-based device while the aircraft is in flight (see at least Col. 4, Line 11-15, “…The localizer beacon 104 typically provides lateral guidance to the aircraft. The glide slope beacon 102 typically provides vertical guidance to the aircraft. If a landing is not made due to unsatisfactory conditions at the decision height 106, a go-around path 108 may be followed to try and land again…”).
Consider claim 11 (depends on at least claim 5), McCusker discloses the limitations of claim 5 as applied to claim rejection 5 above and further discloses:
McCusker teaches the specific meteorological feature comprises one or more of: wind shear; a thunderstorm system; a microburst; an outflow boundary; a supercell thunderstorm; a weather front transition boundary; icing conditions; a presence of lightning (see at least Col. 3, Line 5-15, “…Instrument meteorological conditions describe the actual weather conditions, while instrument flight rules describes the rules under which the aircraft is typically being operated. For example, aircraft can fly instrument flight rules in clear weather, for operational reasons, when flying in airspace where flights under visual flight rules are not permitted, or the like. For example, commercial flights are typically operated solely under instrument flight rules…”).
Consider claim 12 (depends on at least claim 5), McCusker discloses the limitations of claim 5 as applied to claim rejection 5 above and further discloses:
McCusker teaches initiating the downlink comprises initiating, by the computing device, the downlink based a presence of a weather event, without regard for the geographic location of the aircraft (see at least Col. 2, Line 53-64, “…Visual meteorological conditions are in contrast to instrument meteorological conditions ("IMC") where visibility is typically reduced such that visual flight rules typically do not apply. The boundary criteria between instrument meteorological conditions and visual meteorological conditions are known as the visual meteorological conditions minima…” and see at least Col. 4, 5, Line 65-67, 1-5, “…The terrain dependent minimum descent altitude or decision altitude 222 defines the altitude of the missed approach point 202, which is above a more typical decision altitude 224. This may be due to terrain along the approach path, providing a minimum terrain clearance 226. Typically, when the terrain close to the approach path penetrates an obstruction clearance surface for the Instrument Approach, the crew must have visibility to clear the terrain…”).
Consider claim 13 (depends on at least claim 5), McCusker discloses the limitations of claim 5 as applied to claim rejection 5 above and further discloses:
McCusker teaches translating, by the computing device and based on the comparison of the identification of the specific meteorological feature, the triggering command into meteorological criteria associated with the specific meteorological feature based on the information in the meteorological rule database, wherein the meteorological criteria comprises the trigger condition (see at least Col. 2, Line 53-64, “…Visual meteorological conditions are in contrast to instrument meteorological conditions ("IMC") where visibility is typically reduced such that visual flight rules typically do not apply. The boundary criteria between instrument meteorological conditions and visual meteorological conditions are known as the visual meteorological conditions minima…” and see at least Col. 4, 5, Line 65-67, 1-5, “…The terrain dependent minimum descent altitude or decision altitude 222 defines the altitude of the missed approach point 202, which is above a more typical decision altitude 224. This may be due to terrain along the approach path, providing a minimum terrain clearance 226. Typically, when the terrain close to the approach path penetrates an obstruction clearance surface for the Instrument Approach, the crew must have visibility to clear the terrain…”).
Consider claim 15 (depends on at least claim 14), McCusker discloses the limitations of claim 14 as applied to claim rejection 14 above and further discloses:
McCusker teaches the computing device is further configured to initiate the downlink indicating the identification of the meteorological feature in response to non-meteorological criteria measured by a non-weather sensor, wherein the non-weather sensor comprises at least one of a datalink capability sensor, a clock, a terrestrial location sensor, a direction sensor, an altitude sensor, an attitude and heading reference system (AHRS), or a gyroscopic flight instrument and an inertial measurement unit (IMU) (see at least Col. 7, Line 31-45, “…A feature of the example can be the use of a weather radar system 702 to examine the environment (terrain and obstacles) in the projected flight path of the aircraft. First, easily recognized terrain and obstacle features 706 can be extracted from the radar returns 714. These extracted features 704 can then be correlated 708 to one or more databases 710 that can include terrain, charted obstacles, runway information, and the like 734. The correlation process applied at block 708 typically uses aircraft position (latitude, longitude, and altitude) as well as attitude (pitch, roll, and heading) to map radar data to the database 710…”).
Consider claim 16 (depends on at least claim 14), McCusker discloses the limitations of claim 14 as applied to claim rejection 14 above and further discloses:
McCusker teaches the computing device is further configured to, in response to processing the triggering command, determine whether a geospatial location of the meteorological feature is within a range of detection of the first sensor or the second sensor based on a planned flight path of the aircraft (see at least Col. 7, Line 31-45, “…A feature of the example can be the use of a weather radar system 702 to examine the environment (terrain and obstacles) in the projected flight path of the aircraft. First, easily recognized terrain and obstacle features 706 can be extracted from the radar returns 714. These extracted features 704 can then be correlated 708 to one or more databases 710 that can include terrain, charted obstacles, runway information, and the like 734. The correlation process applied at block 708 typically uses aircraft position (latitude, longitude, and altitude) as well as attitude (pitch, roll, and heading) to map radar data to the database 710…”).
Consider claim 17 (depends on at least claim 14), McCusker discloses the limitations of claim 14 as applied to claim rejection 14 above and further discloses:
McCusker teaches the downlink indicating the identification of the meteorological feature comprises meteorological data, and wherein the computing device is further configured to: determine a time to initiate a downlink of a portion of the meteorological data based; and transmit the meteorological data to a ground-based device while the aircraft is in flight (see at least Col. 4, Line 11-15, “…The localizer beacon 104 typically provides lateral guidance to the aircraft. The glide slope beacon 102 typically provides vertical guidance to the aircraft. If a landing is not made due to unsatisfactory conditions at the decision height 106, a go-around path 108 may be followed to try and land again…”).
Consider claim 18 (depends on at least claim 14), McCusker discloses the limitations of claim 14 as applied to claim rejection 14 above and further discloses:
McCusker teaches to receive the at least one triggering command, the computing device receives the at least one triggering command from a ground- based device while the aircraft is in flight (see at least Col. 4, Line 11-15, “…The localizer beacon 104 typically provides lateral guidance to the aircraft. The glide slope beacon 102 typically provides vertical guidance to the aircraft. If a landing is not made due to unsatisfactory conditions at the decision height 106, a go-around path 108 may be followed to try and land again…”).
Consider claim 19 (depends on at least claim 14), McCusker discloses the limitations of claim 14 as applied to claim rejection 14 above and further discloses:
McCusker teaches to initiate the downlink comprises the computing device is configured to initiate the downlink based on a presence of a weather event, without regard for the geographic location of the aircraft (see at least Col. 2, Line 53-64, “…Visual meteorological conditions are in contrast to instrument meteorological conditions ("IMC") where visibility is typically reduced such that visual flight rules typically do not apply. The boundary criteria between instrument meteorological conditions and visual meteorological conditions are known as the visual meteorological conditions minima…” and see at least Col. 4, 5, Line 65-67, 1-5, “…The terrain dependent minimum descent altitude or decision altitude 222 defines the altitude of the missed approach point 202, which is above a more typical decision altitude 224. This may be due to terrain along the approach path, providing a minimum terrain clearance 226. Typically, when the terrain close to the approach path penetrates an obstruction clearance surface for the Instrument Approach, the crew must have visibility to clear the terrain…”).
Consider claim 20 (depends on at least claim 14), McCusker discloses the limitations of claim 14 as applied to claim rejection 14 above and further discloses:
McCusker teaches configured to translate, based on the comparison of the identification of the meteorological feature, the triggering command into meteorological criteria associated with the meteorological feature based on the information in the meteorological rule database, wherein the meteorological criteria comprises the trigger condition (see at least Col. 2, Line 53-64, “…Visual meteorological conditions are in contrast to instrument meteorological conditions ("IMC") where visibility is typically reduced such that visual flight rules typically do not apply. The boundary criteria between instrument meteorological conditions and visual meteorological conditions are known as the visual meteorological conditions minima…” and see at least Col. 4, 5, Line 65-67, 1-5, “…The terrain dependent minimum descent altitude or decision altitude 222 defines the altitude of the missed approach point 202, which is above a more typical decision altitude 224. This may be due to terrain along the approach path, providing a minimum terrain clearance 226. Typically, when the terrain close to the approach path penetrates an obstruction clearance surface for the Instrument Approach, the crew must have visibility to clear the terrain…”).

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645